Reasons for Allowance
1.	Claims 1, 4-5, and 7-20 are allowed. The following is an examiner’s statement of reasons for allowance: The present invention is directed to a LCD device including an optical fingerprint sensor. The closet prior arts, Yamamoto (US 20150187980 A1). Ling (US 20200209679 A1), and Lin (CN 110088767 A), individually or in combination, discloses a liquid crystal display (LCD) device comprising: a LCD panel; and a backlight unit located under the LCD panel and comprising a fingerprint recognition optical film, the fingerprint recognition optical film comprising: a base film; and a lens pattern layer including a plurality of lenses attached to one surface of the base film and being parallelly arranged with a first distance and a flat portion pattern formed among the plurality of lenses to transmit an infrared ray, wherein a protrusion direction of the plurality of lenses is arranged to face to a light source, wherein at least one lens of the plurality of lenses has a first end and a second end opposite the first end, and the first end is an end of the at least one lens located closer to a vertical line drawn from a vertex of the at least one lens to the base film, wherein the first distance is greater than a second distance, and the second distance is defined as a distance between the vertical line drawn from the vertex of the at least one lens to the base film and the first end, wherein the flat portion pattern is formed to include a plurality of flat lines with the first distance as a width, wherein the lens pattern layer has a first area for receiving a fingerprint. However, the closet prior arts of record fail to teach wherein the first distance between adjacent lenses of the plurality of lenses in a first direction in the first area is larger than a third distance which is a distance between adjacent lenses of the plurality of lenses in the first direction outside of the first area.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691